t c memo united_states tax_court gene and ciao newman petitioners v commissioner of internal revenue respondent docket no 5695-o1l filed date gene and ciao newman pro sese wendy s harris and karen lynne baker for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent’s motion for summary_judgment and to impose a penalty under sec_6673 as supplemented ’ respondent unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - contends that there is no dispute as to any material fact with respect to this lien and levy action and that respondent’s determination to proceed with collection of petitioners’ outstanding tax_liabilities for the taxable years through should be sustained as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 as explained in detail below there is no genuine issue as to any material fact and a decision may be rendered as a matter of law accordingly we shall grant respondent’s motion for summary_judgment background a petitioners’ tax_return sec_1 taxable years and petitioner gene newman petitioner failed to file federal_income_tax returns for the taxable years and the record shows that respondent prepared substitutes for returns for petitioner for the taxable years and see sec_6020 b taxable years and on or about date date and date petitioners gene and ciao newman petitioners submitted to respondent a joint form_1040 u s individual_income_tax_return for each of the taxable years and respectively on petitioners’ form_1040 for which form is representative of petitioners’ form sec_1040 for all taxable years petitioners entered zeros on applicable lines of the income portion of the form_1040 specifically including line for wages line for dividends line for total income and line sec_31 and sec_32 for adjusted_gross_income petitioners also entered a zero on line for tax and a zero on line for total_tax petitioners then claimed a refund equal to the amount of federal_income_tax that had been withheld from their wages - petitioners attached to their form sec_1040 for and various forms w-2 wage and tax statements disclosing the payment of wages to petitioners during the taxable years in issue by way of example petitioners attached three forms w-2 to their form_1040 for the first form_w-2 for was from leonard’s machine shop in sparks nevada it disclosed the payment of wages to petitioner in the amount of dollar_figure and the withholding of federal_income_tax in the amount of dollar_figure the second form_w-2 for was from northern nevada tool die inc in reno nevada it disclosed the payment of wages to petitioner in the amount of dollar_figure and the withholding of federal_income_tax in the amount of dollar_figure the third form_w-2 for was from chemex labs inc in sparks nevada it disclosed the payment of wages to petitioner ciao newman in the amount of dollar_figure and the withholding of federal_income_tax in the amount of dollar_figure petitioners also attached to their form sec_1040 for and a typewritten statement the typewritten statement that petitioners attached to their form_1040 for which statement is essentially identical to the statements that petitioners attached to their other form sec_1040 stated in part as follows we are submitting this statement as part of our income_tax return --- - even though we know that no section of the internal_revenue_code established an income_tax_liability provides that income taxes have to be paid on the basis of a return in addition to the above we are filing even though the privacy_act notice that the face of this return directs us to states that we need only file a return for any_tax we may be liable for and since no code section makes us liable for income taxes this notice notifies us that we do not have to file an income_tax return it should also be noted that we had zero income according to the supreme court’s definition of income xk kek the word income is not defined in the internal_revenue_code but as stated above it can only be a derivative of corporate activity b respondent’s deficiency notices and petitioners’ responses on date respondent issued two notices of deficiency to petitioner gene newman petitioner in the first notice respondent determined a deficiency in the amount of dollar_figure in petitioner’s federal_income_tax for and an addition_to_tax under sec_6651 in the amount of dollar_figure in the second notice respondent determined a deficiency in the amount of dollar_figure in petitioner’s federal_income_tax for and an - - addition_to_tax under sec_6651 in the amount of dollar_figure the deficiencies in income_tax were based on respondent’s determination that petitioner failed to report wage income unemployment_compensation and tip_income on date respondent received a letter postmarked date from petitioner acknowledging receipt of the notices of deficiency dated date and challenging their validity petitioner did not file a petition for redetermination with the court challenging the notices of deficiency dated date on date respondent issued two joint notices of deficiency to petitioners in the first notice respondent determined a deficiency in the amount of dollar_figure in petitioners’ federal_income_tax for and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure in the second notice respondent determined a deficiency in the amount of dollar_figure in petitioners’ federal_income_tax for and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure the deficiencies in income_tax were based on respondent’s determination that petitioners failed to report wage income and unemployment_compensation and a distribution from an ira - on date respondent received a letter dated date from petitioners acknowledging receipt of the notices of deficiency dated date and challenging their validity petitioners did not file a petition for redetermination with the court challenging the notices of deficiency dated date on date respondent issued a joint notice_of_deficiency to petitioners in the notice respondent determined a deficiency in the amount of dollar_figure in petitioners’ federal_income_tax for and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure the deficiency in income_tax was based on respondent’s determination that petitioners failed to report wage income_interest and dividends capital_gain and an ira distribution on date respondent received a letter dated date from petitioners acknowledging receipt of the notice_of_deficiency dated date and challenging its validity petitioners did not file a petition for redetermination with the court challenging the notice_of_deficiency dated date respondent subsequently made assessments against petitioners for the deficiencies additions to tax and accuracy-related_penalties determined in the above-described notices of deficiency respondent also made assessments against petitioners for statutory interest on the same day that the assessments --- - were made respondent issued to petitioners notices of balance due informing petitioners that they owed taxes for the years in guestion and requesting that they pay such amounts petitioners failed to pay the amounts owing c respondent’s collection notices and petitioners’ response on date respondent mailed to petitioner a final notice---notice of intent to levy and notice of your right to a hearing in respect of his outstanding tax_liabilities for and also on date respondent mailed to petitioners a final notice--notice of intent to levy and notice of your right to a hearing in respect of petitioners’ joint tax_liabilities for and on date respondent mailed to petitioner a notice_of_federal_tax_lien filing and notice of your right to a hearing under sec_6320 in respect of his tax_liabilities for and also on date respondent mailed to petitioners a notice_of_federal_tax_lien filing and notice of your right to a hearing under sec_6320 in respect of petitioners’ joint tax_liabilities for and these two notices were sent to petitioners in respect of notices of federal_tax_lien that respondent filed on date with the county recorder for washoe county nevada --- - on date petitioners filed with respondent form request for a collection_due_process_hearing the request included inter alia a challenge to the existence of petitioners’ underlying tax_liabilities for through on the ground that petitioners were never provided with a valid notice_of_deficiency or notice_and_demand for payment petitioners also requested verification from the secretary that all applicable laws and administrative procedures were followed with regard to the assessment and collection of the taxes in dispute d the appeals_office hearing on date petitioners attended an administrative hearing conducted by appeals officer donna fisher at the hearing the appeals officer provided petitioners with forms certificates of assessments payments and other specified matters for the years through during the hearing petitioners requested that the appeals officer identify the statutory provisions establishing petitioners’ liability for federal income taxes and provide verification that all applicable laws and administrative procedures were followed in the assessment and collection process petitioners were informed that the forms provided to them were sufficient to satisfy the verification requirement of sec_6330 the appeals officer terminated the hearing after petitioners declined to -- - discuss collection alternatives bk respondent’s notices of determination on date respondent’s appeals_office issued to petitioner separate notices of determination concerning collection action s under sec_6320 and or with regard to his tax_liabilities for through in the notices the appeals_office stated that respondent’s determination to proceed with collection by way of levy should be sustained and that the filing of the notices of federal_tax_lien was appropriate also on date respondent’s appeals_office issued to petitioner ciao newman a notice_of_determination concerning collection action s under sec_6320 and or with regard to her tax_liabilities for through in the notice the appeals_office stated that respondent’s determination to proceed with collection by way of levy should be sustained and that the filing of the notice_of_federal_tax_lien was appropriate ff petitioners’ petition and motion to dismiss on date petitioners filed with the court a petition for lien or levy action seeking review of respondent’s notices of determination the petition includes the following allegations the appeals officer failed to obtain at the time that the petition was filed petitioners resided in reno nevada verification from the secretary that the requirements of any applicable law or administrative procedure were met as required under sec_6330 the appeals officer failed to identify the statutes making petitioners liable for federal income taxes and petitioners were denied the opportunity to challenge a the appropriateness of the collection action and b the existence or amount of their underlying tax_liabilities concurrently with the filing of their petition petitioners filed a motion to dismiss for lack of jurisdiction in which they asked the court to declare invalid the ‘determination’ at issue since the appeals officer issued the ‘determination’ without conducting the cdp hearing as requested by petitioner according to law petitioners attached to their motion a memorandum of law in which they repeated many of the allegations in the petition petitioners also alleged there is no code section that authorizes irs employees to attribute to petitioners more taxes then sic they reported on their tax returns since income taxes are based on self-assessment petitioners can only owe in taxes the amount reported on their tax returns which in this case were correctly reported as zero by order dated date the court denied petitioners’ motion to dismiss g respondent’s motion for summary_judgment as stated respondent filed a motion for summary_judgment and to impose a penalty under sec_6673 respondent contends that petitioners are barred under sec_6330 b from challenging the existence or amount of their underlying tax_liabilities in this proceeding because petitioners received notices of deficiency for the taxes in question respondent also contends that the appeals officer’s review of the forms which forms were provided to petitioners during the appeals_office hearing satisfied the verification requirement of sec_6330 finally respondent contends that petitioners’ behavior warrants the imposition of a penalty under sec_6673 petitioners filed an objection to respondent’s motion thereafter pursuant to notice respondent’s motion was called for hearing at the court's motions session in washington d c following the hearing respondent filed a supplement to his motion and petitioners filed a supplemental objection anda response to respondent’s motion as supplemented discussion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a person when a demand for the payment of the person’s liability for taxes has been made and the person fails to pay those taxes such a lien arises when an assessment is made sec_6322 sec_6323 requires the secretary to file notice_of_federal_tax_lien if such lien is to be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor lindsay v commissioner tcmemo_2001_285 - - sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice of the filing of a notice of lien under sec_6323 the notice required by sec_6320 must be provided not more than business days after the day of the filing of the notice of lien sec_6320 sec_6320 further provides that the person may request administrative review of the matter in the form of an appeals_office hearing within days beginning on the day after the 5-day period sec_6320 provides that the appeals_office hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy on the person’s property sec_6331 provides that at least days before enforcing collection by levy on the person's property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 prescribes the matters that a person may raise at an appeals_office hearing in sum sec_6330 c provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the person did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate a summary_judgment petitioners argue that the assessments made against them are invalid because respondent failed to demonstrate that petitioners are subject_to the federal_income_tax petitioners’ argument fails for two reasons first there is no dispute in this case that petitioners received notices of deficiency with regard to the years in issue and that they ignored the opportunity to file - - a petition for redetermination with this court see sec_6213 under the circumstances sec_6330 b bars petitioners from challenging the existence or the amount of their underlying tax_liabilities for the years through in this collection review proceeding in addition to the bar imposed by sec_6330 b petitioners’ arguments that they are not subject_to the federal_income_tax are frivolous and groundless see 118_tc_162 goza v commissioner supra as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir suffice it to say that petitioners are taxpayers who are subject_to the federal_income_tax on their wages and other sources of income see secs l a da 6l1 a d a petitioners next argue that the appeals officer failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required by sec_6330 we reject petitioners’ argument because the record establishes that the appeals officer obtained and reviewed transcripts of account forms for petitioners’ - taxable years through federal tax assessments are formally recorded on a record of assessment sec_6203 the summary record through supporting records shall provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proced admin regs sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement imposed therein roberts v commissioner t c ndollar_figure weishan v commissioner tcmemo_2002_88 lindsey v commissioner tcmemo_2002_87 tolotti v commissioner tcmemo_2002_86 duffield v commissioner tcmemo_2002_53 kuglin v commissioner tcmemo_2002_51 in this regard we observe that the transcripts of account on which the appeals officer relied and which she furnished to petitioners during the hearing contained all the information prescribed in sec_301_6203-1 proced admin regs see weishan v commissioner supra lindsey v commissioner supra tolotti v commissioner supra duffield v commissioner supra kuglin v commissioner supra in their motion to dismiss see supra p petitioners alleged that the appeals officer did not provide them with a copy of the verification we note that sec_6330 does not continued we likewise reject petitioners’ assertion first raised during the appeals_office hearing that they never received a notice_and_demand for payment for the amounts in dispute in particular during the appeals_office hearing petitioners argued that a notice of balance due does not constitute a notice_and_demand for payment the requirement that the secretary issue a notice_and_demand for payment is set forth in sec_6303 which provides in pertinent part sec a general_rule ---where it is not otherwise provided by this title the secretary shall as soon as practicable and within days after the making of an assessment of a tax pursuant to sec_6203 give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof the transcripts of account that the appeals officer provided to petitioners during the appeals_office hearing show that respondent issued to petitioners notices of balance due on the same date that respondent made assessments against petitioners for the taxes additions to taxes and penalties in dispute in this case we hold that such notices of balance due constitute notices and demand for payment within the meaning of sec_6303 a see eg 953_f2d_531 continued require the appeals officer to provide the taxpayer with a copy of the verification at the administrative hearing 118_tc_162 in any event as stated above the appeals officer did in fact provide petitioners with forms certificates of assessments payments and other specified matters for the years through -- - 9th cir weishan v commissioner supra see also 7_f3d_137 cir petitioners have not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the transcripts of account see 115_tc_35 mann v commissioner tcmemo_2002_48 accordingly we hold that the appeals officer satisfied the verification requirement of sec_6330 cf nicklaus v commissioner t cc petitioners have failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection actions or offer alternative means of collection these issues are now deemed conceded rule b in the absence of a justiciable issue for review we conclude that respondent is entitled to judgment as a matter of law sustaining the notices of determination dated date b imposition of a penalty under sec_6673 we turn now to that part of respondent’s motion that moves for the imposition of a penalty under sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for - - delay or that the taxpayer's position in such proceeding is frivolous or groundless the court has indicated its willingness to impose such penalty in lien and levy cases 115_tc_576 and has in fact imposed a penalty in several such cases roberts v commissioner t c imposing a penalty in the amount of dollar_figure yacksyzn v commissioner tcmemo_2002_99 imposing a penalty in the amount of dollar_figure watson v commissioner tcmemo_2001_213 imposing a penalty in the amount of dollar_figure we are convinced petitioners instituted the present proceeding primarily for delay in this regard it is clear that petitioners regard this proceeding as nothing other than as a vehicle to protest the tax laws of this country and to espouse their own misguided views which we regard as frivolous and groundless in short having to deal with this matter wasted the court's time as well as respondent's under the circumstances we shall grant that part of respondent’s motion that moves for the imposition of a penalty in that we shall impose a penalty on petitioners pursuant to sec_6673 in the amount of dollar_figure - - in order to give effect to the foregoing an order granting respondent's motion as supplemented and decision for respondent will be entered
